Citation Nr: 1028836	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for 
right lower extremity neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for 
left lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 
1956.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the RO in April 2003 and 
December 2004.  In an April 2003 rating decision, the RO assigned 
a 20 percent rating for degenerative joint disease of the lumbar 
spine (formerly characterized as low back strain) and granted 
service connection for right and left lower extremity neuropathy 
and assigned separate initial 10 percent ratings, all effective 
September 23, 2002.  The following month, the Veteran filed a 
notice of disagreement (NOD) with regard to the assigned ratings.  
In a November 2004 rating decision, issued in December 2004, the 
RO increased the Veteran's disability rating for degenerative 
joint disease of the lumbar spine to 40 percent, effective 
September 30, 2002.  Additionally, the RO assigned an evaluation 
of 100 percent effective June 10, 2003 based on surgical or other 
treatment necessitating convalescence.  Thereafter, an evaluation 
of 40 percent was assigned from August 1, 2003. 

Because the increased ratings claims for right and left lower 
extremity neuropathy on appeal involve a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized these claims in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In June 2004, the Veteran testified at an RO hearing.  A 
transcript of the hearing has been associated with the claim 
file.

In September 2007, the Board remanded the claim for further 
development.  


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine 
is characterized by the functional equivalent of incapacitating 
episodes lasting 6 weeks during the previous 12 months.  

2.  Neuropathy of the left and right lower extremity is moderate.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for degenerative 
joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5293 (since September 23, 
2002), 5242 (2009); 5292 and 5295 (prior to September 26, 2003), 
5237, 5242, 5243 (2009).

2.  The criteria for a 20 percent evaluation for right lower 
extremity neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for a 20 percent evaluation for left lower 
extremity neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the Veteran, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide such 
notice in connection with adjudications prior to the enactment of 
the VCAA was not error and that in such cases the claimant is 
entitled to "VCAA-content complying notice and proper subsequent 
VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in November 2002 and March 2003, prior to its initial 
adjudication of the claim.  Although the Veteran was not provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date until September 2007, after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a final 
decision.  Indeed, the Veteran was given the opportunity to 
submit additional evidence and he availed himself of the same.  
Moreover, the claim was readjudicated in a Supplemental Statement 
of the Case of November 2008, which was issued to the Veteran in 
December 2008.  

The record reflects that service treatment records, and VA 
medical records have been obtained.  In addition, the Veteran has 
been provided appropriate VA examinations.  The examinations 
considered the evidence of record, included a history of the 
Veteran's disability and included a physical examination of the 
Veteran.  Therefore, the Board finds the examinations were 
adequate.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
that could be obtained to substantiate his claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.  Accordingly, the Board will address the 
merits of the claims.

Legal Criteria 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements and 38 C.F.R. § 4.45 
provides that consideration also be given to weakened movement, 
excess fatigability and incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 3 8 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

VA outpatient treatment records of March 2002 note that a 
magnetic resonance imaging (MRI) test done in June 2001 had shown 
diffuse degenerative changes, mild spinal canal stenosis at L2-3 
and L3-4; bilateral foraminal stenosis at L4-5 and L5-S1 and 
degenerative changes in the lower thoracic spine.  The Veteran 
reported increased pain over the lower back and numbness in the 
legs.  He reported taking injections for the back pain.  
Examination showed muscle strength was normal; gait was 
irregular; he walks more bent over; and, there was increased 
numbness in the legs.  

Private treatment records of March 2002 show the Veteran was 
given epidural steroid injections for treatment of pain in his 
low back.  

Private treatment records dated between July 2002 and October 
2002 note that the Veteran complained of and sought treatment for 
pain in the low back which he described as moderate and frequent.

A private CT scan of the lumbar spine dated in January 2003 noted 
a diagnosis of advanced multilevel degenerative disc and joint 
disease of the lumbar spine with findings most pronounced at 
L3/L4 with moderate-marked central canal stenosis.

A VA orthopedic consult of June 2002 notes the Veteran complained 
of low back pain with radiation and numbness in his legs.  

During a VA examination of March 2003 the Veteran reported pain 
in the lower back which he experienced day and night.  He 
reported the pain keeps him awake at night.  He also reported 
bilateral leg pain and numbness in his feet.  Right leg was 
reportedly more numb than the left.  He reported severe stiffness 
when getting up from a sitting position after a few minutes.  He 
reported difficulty doing much walking and only being able to 
walk 1/8 of a mile.  He reported that his back pain was worse at 
the time than his leg pain; he does not use a cane, however he 
does walk with somewhat of a lurch especially on the right side, 
with his trunk slightly flexed; he tends to stumble frequently; 
and recently had three epidural injections.  He is retired from 
work and does very little yard work.  He reported full control of 
his urine and bowel.  

On physical examination there was no scoliosis noted; there was 
some lumbar tightness; and, there was no true muscle spasm in his 
lower back.  Range of motion was flexion to 55 degrees; extension 
trace to about 5 degrees; and, lateral flexion to approximately 
20 degrees.  Reflexes in the lower extremities were traces at the 
level of the knees and absent at the level of the ankles.  He was 
able to walk on his tiptoes and heels; balance was somewhat 
decreased; and, leg straight raising showed some hamstring 
tightness bilaterally at 60 degrees.  Muscle strength in the 
lower extremities appeared to be 5/5 bilaterally, although there 
appeared to be some slight weakness of the hip flexors especially 
on the left side.  Sensory testing showed decreased sensation in 
both feet up to slightly above the ankle.  The dorsalis pedis and 
posterior tibial arteries were palpable with essentially normal 
pulsations.  The examiner noted that recent clinical notes 
indicate a diagnosis of spinal stenosis along with multilevel 
degenerative disc disease.  

The examiner noted the Veteran was limited in activities 
secondary to his spinal stenosis.  He would unlikely be able to 
do a significant amount of lifting, stooping or bending, and 
would unlikely be able to perform any physical work.  There are 
no specific flare-ups.  

Private records dated between June 2003 and November 2003 show 
the Veteran underwent a lumbar decompression with posterior 
laminectomy at L3-4.  The postoperative report shows that the 
Veteran was noted to have severe, incapacitating and intermittent 
lower extremity symptoms.  He had multi-level degenerative disc 
and facet atrophy.  

During a VA examination of March 2004 the Veteran reported that 
his back pain and symptoms got better after the surgery.  
However, he reported the benefits were short lived and that he 
has began to have worsening back pain.  He complained of pain 
present 24 hours a day, 7 days a week, which is particularly 
worse in the morning.  He has stiffness throughout the day.  He 
reported weakness in the back and lower extremities.  The pain is 
centralized around the lower lumbar area and radiates to the 
bilateral mid buttock area.  The pain is worse when walking and 
standing, and during bad weather.  He was not able to describe 
any flare-ups or bad days.  He reported numbness which extends 
from the feet to at or above the knees.  He reported he is unable 
to maintain an erection due to back pain.  He can no longer walk 
his dog or do any housework.  

Physical examination revealed the Veteran had a slowed gait, 
apparently antalgic.  He uses a cane in his right hand.  Range of 
motion was flexion to 30 degrees with pain on return to upright 
position.  Extension was 0 degrees with pain on attempt to extend 
the back.  Lateral flexion was approximately 0 to 10 bilaterally 
with pain at the endpoints.  Rotation was 0 to 10 degrees 
bilaterally with pain on endpoints.  There was no pain on 
palpation to the lumbar spine.  

Lower extremities appeared well developed with good muscle tone.  
Strength at the hips, knees, ankles, and toes was 5/5 and equal 
bilaterally.  Deep tendon reflexes were quite diminished at less 
than 1+ on the right and absent on the left.  He was not able to 
sense pinprick below the knee bilaterally.  Distal pulses were 2+ 
and equal bilaterally.  

The examiner noted that there was decreased range of motion as 
well as painful range of motion, weakness and instability.  It 
was noted the Veteran denied any flare-ups.

At a June 2004 RO hearing the Veteran testified that he had to 
stop working as a mail carrier due to his back pain.  He also 
testified that his back disability had affected his sexual life.  
He further testified that he is in pain twenty four hours a day 
seven days a week and that he cannot sleep at night due to the 
pain.  He testified that he has to lay down to alleviate the pain 
and that he bought a recliner to do that because laying in bed 
would make his back pain worse.  He testified that his legs will 
go numb and he stumbles when he walks.  

A private orthopaedic examination of September 2004 shows that 
the Veteran was able to flex the lumbar spine to 60 degrees, and 
he was able to stand on his toes and on his heels.  Examination 
of the lower extremities showed he is neurologically intact with 
no motor or sensory deficits.  

Private treatment records of September 2005 show that the Veteran 
stood with a forward tilt of the pelvis and he could not come to 
a fully neutral upright position.  He lacked lumbar lordosis.  
Range of motion of the lumbar spine was 0 degrees for lateral 
flexion, 5 degrees for flexion and 0 degrees for extension.  
Lower extremities were notable for atrophy of the intrinsic 
muscles of both feet and distal ankles.  There was more atrophy 
of the medial left gastrocs and soleus region.  DTRs were trace/4 
with facilitation of patellas, 0/4 at the Achilles with 
facilitation, sensation was notably decreased with stocking 
distribution to approximately 10 cm below the patella to both 
light touch, pinprick, temperature and vibration sense.  

Private treatment records of May 2006 show the Veteran was 
diagnosed with peripheral neuropathy.  It was noted the Veteran 
reported he has numbness in both legs due to stenosis.  

VA outpatient records of February 2007 note the Veteran's gait 
was slow and he walked with a cane.  

Private x-rays of the lumbar spine of January 2008, show the 
Veteran had severe degenerative changes with no erosion or focal 
compression.  MRI dated that same month showed he had severe 
lumbar spondylitic changes.  

A VA examination report of September 2008 notes the Veteran 
underwent a surgery for decompression of the L3-L4 in June 2003.  
It was noted that there was no history of incontinence, urinary 
urgency, urinary retention requiring catheterization, urinanry 
frequency, nocturia, fecal incontinence, constipation, erectile 
dysfunction, numbness, leg or foot weakness, falls, unsteadiness, 
visual dysfunction, dizziness, fatigue, weakness or spasms.  
There was a history of paresthesias, decreased motion, stiffness 
and pain noted.  The pain was reported in the lumbar spine of 
moderate severity and lasting minutes on a daily basis.  
Radiation to both legs was reported.  The Veteran denied any 
flare-ups of the spinal condition.  He reported being unable to 
walk more than a few yards.  

Examination of the muscles of the spine noted no spasms, atrophy, 
weakness or guarding bilaterally.  There was pain on motion and 
tenderness bilaterally.  This was severe enough to cause abnormal 
gait or abnormal spinal contour.  Posture was normal, head 
position was normal, appearance was symmetrical, but there was 
antalgic gait and poor propulsion.  There were no abnormal spinal 
curvatures.  There was no involvement of the cervical or thoracic 
spine.  Strength of hip flexion, hip extension, ankle 
dorsiflexion ankle plantar flexion and great toe extension 
muscles was 5/5 bilaterally.  Muscle tone was normal and there 
was no atrophy.  Sensory exam showed vibration, light touch, and 
position senses were 2/2 bilaterally.  Pain on pinprick was 1/2 
bilaterally.  Sensory loss was located on the outside of the leg 
and top of the foot bilaterally.  Reflex exam showed knee jerk 
was 2+ bilaterally; ankle jerk was 1+ bilaterally; and, plantar 
flexion was normal bilaterally.  

Range of motion of the thoracolumbar spine was flexion to 60 
degrees active and 70 degrees passive with no pain on active 
motion and pain on passive motion.  Extension was to 10 degrees 
active and to 15 degrees passive with no pain on active motion 
and pain on passive motion.  Lateral flexion to the right was to 
10 degrees on passive and active motion.  There was no pain on 
active motion but there was pain on passive motion.  Lateral 
flexion to the left was to 15 degrees on passive and active 
motion.  There was no pain on active motion but there was pain on 
passive motion.  Lateral rotation to the right was to 15 degrees 
on passive and active motion with no pain on active motion but 
pain on passive motion.  Lateral rotation to the right was to 10 
degrees on passive and active motion with no pain on active 
motion but pain on passive motion.  There was no pain or 
additional loss of range of motion after repetitive use on any of 
the planes of range of motion.  Range of motion was noted to be 
normal.  

It was noted that MRI studies showed extensive degenerative disc 
disease at virtually every level.  There have been laminectomies 
at L3 and L4.  The vertebrae were otherwise of normal height and 
alignment with no fractures or dislocations.  

It was noted the Veteran was currently unemployed as he was 
retired.  The diagnosis was degenerative joint disease of the 
lumbar spine, multi level, status post decompression L3-L4.  The 
problem associated with the diagnosis was limited motion of the 
lumbar spine.  The examiner noted that the disability had 
significant effects on his usual occupation due to decreased 
mobility, problems with lifting and carrying, and pain.  Effects 
on daily activities were at the following levels: mild defect on 
shopping, recreation, traveling, bathing, dressing, and 
toileting; moderate effect on chores; severe effect on exercise; 
no effect on grooming; and, he was prevented fork playing sports.  
The examiner noted that there is no vertebral fracture and that 
the Veteran did not report any incapacitating episodes.  He noted 
there was radiculopathy involving the lower extremities as a 
result of degenerative disc disease.  The examiner opined that 
there is no additional degenerative disc disease in addition to 
the already service connected degenerative joint disease.  

Analysis

Lumbar spine

The Veteran is seeking an increased disability rating for his 
service connected degenerative joint disease of the lumbar spine.  
He is currently assigned a 40 percent disability rating for his 
degenerative joint disease of the lumbar spine.  In a November 
2004 rating decision issued in December 2004, the RO assigned a 
40 percent rating for degenerative joint disease of the lumbar 
spine effective from September 23, 2002 until June 10, 2003, and 
then from August 1, 2003.  The Veteran was assigned a 100 percent 
temporary evaluation based on surgical or other treatment 
necessitating convalescence effective from June 10, 2003 to 
September 30, 2003.  
Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).

The criteria for evaluating diseases or injuries of the spine 
were amended on September 23, 2002, and again in September 2003.  
In the instant case, only the criteria after the September 23, 
2002 change are applicable as the Veteran filed his claim after 
that amendment.  

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the Veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of the 
regulatory change; and the prior regulation should be applied to 
rate the Veteran's disability for periods preceding the effective 
date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009).

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire spine.  

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, the combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  Note (6) provides 
that disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome (IVDS) is to be rated either under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) provides a 
10 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) 
provides that, for purposes of ratings under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of the 
lumbar spine was to be rated 20 percent disabling; and severe 
limitation of motion of the lumbar spine was to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent disabling.  
Lumbosacral strain with muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing position, 
was rated 20 percent disabling.  Severe lumbosacral strain with 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, was rated 40 
percent disabling.  38 C.F.R. § 4.71a.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Throughout the appeal, the Veteran has consistently reported  
significant lumbar symptomatology, including near-constant low 
back pain, radiating leg pain and numbness, spasms, intermittent 
flare-ups, and difficulties walking, standing, and getting out of 
bed.  He also reports the use of narcotic medications, and 
epidural injections to control the pain.  He has stated that his 
back disability forced him to retire early from his job.  
Additionally, he has reported that his daily activities with 
respect to walking, sleeping, and driving are chronically 
impaired.  Finally, he reports that his back disability has 
affected his sex life. 

After a review of the pertinent evidence in the claims folder in 
conjunction with both the interim and current criteria for the 
evaluation of the Veteran's degenerative joint disease of the 
lumbar spine, the Board finds that the Veteran's disability more 
closely approximates a disability rating of 60 percent disabling.  

In this regard, the Board notes that the evidence shows that the 
Veteran's symptomatology more closely approximates the functional 
equivalent of having had incapacitating episodes lasting 6 weeks 
or more in the past 12 months.

The Veteran has consistently stated that his back pain is 
constant, he experiences pain every day and the pain is severe.  
Moreover, the pain is such that he is not able to engage in 
activities of daily living including seeing his sex life 
affected, he had to retire from work early, and he cannot engage 
in recreational activities.  The record further reflects that 
while the Veteran has attended physical therapy and has undergone 
epidural injections to control his pain, he still experiences 
severe back pain on a constant basis.  Furthermore, the Board 
notes that the Veteran testified that he needs to rest by sitting 
and laying down to alleviate the pain and experiences stiffness 
when getting up, and that he has to do this every day.  
Additionally, the operative report of June 2003 noted the Veteran 
experienced severe, incapacitating back symptoms.  Moreover, the 
pain is so severe that the Veteran's posture, gait and ability to 
walk have been affected.  At the March 2003 VA examination, the 
Veteran was noted to walk with somewhat of a lurch especially on 
the right side, with his trunk slightly flexed; he tended to 
stumble frequently.  A March 2004 physical examination revealed 
the Veteran had a slowed gait, apparently antalgic.  Moreover, 
private treatment records of September 2005 show that the Veteran 
stood with a forward tilt of the pelvis and he could not come to 
a fully neutral upright position.  He lacked lumbar lordosis.  
Flexion of the lumbar spine was 5 degrees.  Finally, at the 
September 2008 VA examination, he was noted to have pain on 
motion and tenderness bilaterally which was severe enough to 
cause abnormal gait or abnormal spinal contour.  

The Board finds the Veteran to be credible in reporting this 
symptomatology.  He has been consistent in his reports of the 
severity of the symptoms and the objective evidence supports his 
allegations.  Therefore, based on the Veteran's competent and 
credible lay evidence and the medical evidence of record, the 
Board finds that the Veteran is entitled to a 60 percent 
disability rating under Diagnostic Code 5243.

However, the Board finds that a rating in excess of 60 percent is 
not warranted.  
However, the board notes that from June 10, 2003 to July 31, 
2003, the Veteran was rated 100 percent disabling to 
convalescence.  Therefore, the Veteran would not be entitled to a 
higher disability rating based on the operative report of June 
2003 as during that time frame he was already in receipt of the 
maximum allowed disability rating of 100 percent.  

The Board notes that under the old criteria in effect prior to 
September 26, 2003, 40 percent was the maximum assignable 
disability rating for limitation of motion of the lumbar spine 
and for lumbosacral strain.  Therefore, the old criteria does not 
provide for a higher rating than the now assigned 60 percent.  

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204- 07.  The Board again notes 
that the Veteran has reported pain in his low back.  The Board 
finds, however, that the now awarded 60 percent rating takes into 
consideration the Veteran's complaints of low back pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a rating in excess of 60 percent.   See 
DeLuca, 8 Vet. App. at 204-07.

In sum, the evidence more closely approximates an assignment of a 
rating of 60 percent for the Veteran's service-connected 
degenerative joint disease of the lumbar spine, but no more.  

Peripheral Nueropathy

Regarding the neuropathy of the right and left lower extremities 
the Board notes that the evidence supports a disability rating of 
20 percent but no more.  

The Veteran currently receives a 10 percent rating for neuropathy 
of the left and right lower extremity under 38 C.F.R. § 4.124a, 
DC 8520.  Under this Diagnostic Code, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve; a 20 
percent rating is assigned for moderate incomplete paralysis; a 
40 percent rating is assigned for moderately severe incomplete 
paralysis; a 60 percent rating is assigned for severe incomplete 
paralysis with marked muscular atrophy; and an 80 percent rating 
is assigned for complete paralysis; the foot dangles and drops, 
no active movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use of 
one or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123. See 38 C.F.R. § 4.124.

Upon careful review of the evidence pertaining to this 
disability, the Board finds that the evidence as a whole shows 
the Veteran's neuropathy of the left and right lower extremities 
to more nearly approximate the criteria for 20 percent rating 
under Diagnostic Code 8520.  In this regard, on the occasion of a 
March 2003 VA examination reflexes in the lower extremities were 
traces at the level of the knees and absent at the level of the 
ankles.  Sensory testing showed decreased sensation in both feet 
up to slightly above the ankle.  In March 2004 deep tendon 
reflexes were quite diminished at less than 1+ on the right and 
absent on the left.  He was not able to sense pinprick below the 
knee bilaterally.  Distal pulses were 2+ and equal bilaterally.  
Private treatment records of September 2005 note lower 
extremities were notable for atrophy of the intrinsic muscles of 
both feet and distal ankles.  There was more atrophy of the 
medial left gastrocs and soleus region.  DTRs were trace/4 with 
facilitation of patellas, 0/4 at the Achilles with facilitation, 
sensation was notably decreased with stocking distribution to 
approximately 10 cm below the patella to both light touch, 
pinprick, temperature and vibration sense.  September 2008, 
sensory exam showed vibration, light touch, and position senses 
were 2/2 bilaterally.  Pain on pinprick was 1/2 bilaterally.  
Sensory loss was located on the outside of the leg and top of the 
foot bilaterally.  Moreover, the Veteran has consistently 
reported numbness and pain radiating down both his lower 
extremities.  
The Board finds that the presented symptomatology more nearly 
approximates a 20 percent evaluation for the lower extremities 
characterized as analogous to moderate neuropathy of the sciatic 
nerve.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2009).  
Here, there is more than just a mild sensory disturbance; there 
is loss of sensation and pain.

The Board finds, however, that an evaluation in excess of 20 
percent is not warranted for neuropathy of the lower extremities.  
The Board finds that the Veteran's neuropathy of the lower 
extremities does not more closely approximate the criteria 
required for moderately severe neuropathy of the sciatic nerve.  
See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2009).  In this 
regard, on the most recent examination, the examiner noted that 
strength of hip flexion, hip extension, ankle dorsiflexion ankle 
plantar flexion and great toe extension muscles was 5/5 
bilaterally.  Muscle tone was normal and there was no atrophy.  
The Board has also considered the Veteran's competent lay 
statement and all the evidence of record.  The Board fully 
accepts that he has pain, numbness and decreased sensation.  
However, his own competent lay testimony establishes that he is 
still able to walk. Furthermore, there is no evidence, lay or 
medical, that there is weakness or trophic changes.  Neither lay 
nor medical evidence establishes excruciating pain.  In sum, 
accepting all lay and medical evidence as true, the overall 
manifestations do not approximate moderately severe, or worse, 
neuropathy when rating by analogy under 38 C.F.R. §§ 4.120, 
4.123, 4.124.

The Board concludes that the evidence supports a 20 percent 
rating for neuropathy of the right and left lower extremities.

Extraschedular Considerations

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, No.2008-7135 (Fed.Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  

Here, the record contains no persuasive evidence that the 
Veteran's service-connected degenerative joint disease of the 
lumbar spine and bilateral lower extremity neuropathy have 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the assigned 
evaluations.  In this regard, the Board finds that there has been 
no showing by the Veteran that his service connected disabilities 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  The Board notes that the VA examiner of September 
2008 noted that the Veteran's degenerative joint disease of the 
lumbar spine caused significant effects on his usual occupation 
due to decreased mobility, problems with lifting and carrying, 
and pain.  However, the examiner also noted that the Veteran has 
been retired since 1990 and stated that retirement was on the 
basis of eligibility by age or duration of work.  Therefore, 
while the Veteran is unemployed, there is no showing that the 
Veteran's service connected disabilities have caused marked 
interference with employment.  Moreover, while the Veteran was 
hospitalized for surgeries related to his back disability, there 
is no showing of frequent periods of hospitalization for his 
service connected disabilities outside of his surgeries.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





ORDER

A 60 percent rating for degenerative joint disease of the lumbar 
spine is granted, subject to the law and regulations governing 
the payment of monetary benefits.

A 20 percent evaluation for neuropathy of the left lower 
extremity is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A 20 percent evaluation for neuropathy of the right lower 
extremity is granted, subject to the law and regulations 
governing the payment of monetary benefits.




______________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


